DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 11/8/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 11/8/2021 have been fully considered but they are not persuasive.  Applicant argues “In contrast, present claims require paired towers. The paired towers operate and are configured as a unit thus allowing for a more densely populated wind farm. In FIG. 48, conventional monopoles ( 4850) are shown along with claimed windfarm ( 4800). As may be seen, paired and steerable wind turbines are much more densely populated over conventional methods.”  However such arguments are not reflected in the claims and are therefore not persuasive.  With regards to the arguments “In contrast, the Specification states, "As utilized herein, the term pair refers to two monopole wind towers each having wind steerable turbines in a single supporting structure or in closely spaced supporting structures, all turning about their own vertical azimuthal axes into the wind," (00144). The only configuration disclosed in Porm are wind turbines that are at right angles to the prevailing wind direction,” Applicant’s .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the vertical azimuthal rotational axes between each steerable wind turbine are separated..”  However it is not clear what “the vertical azimuthal rotational axes are referring to.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore the claim seems to be implying that there are vertical azimuthal rotational axes between each wind turbine, which is confusing since it can be interpreted that between or within each wind turbine there are multiple azimuthal rotational axes, or it could mean between as is in between a pair of wind turbines and is therefore indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porm (US 2014/0017080 A1) in view of Miranda (US 2018/0100488 A1) and Brake (US 2018/0010576 A1).	With respect to Claim 1 Porm teaches	A wind turbine farm comprising (See Fig 3):	a plurality of steerable wind turbines each having a turbine diameter (See Fig 1 and Para[0074]), , wherein each one of the plurality of fixed pair orientations corresponds with one of a plurality of prevailing wind directions (See Fig 3), and wherein the plurality of monopole wind tower pairs is placed in a plurality of fixed pair positions (See Fig 3).	However Porm is silent to the language of	wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs, wherein each monopole wind tower pair is placed in a 	Nevertheless Miranda teaches	wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs (See Fig 1), 	Porm in view of Miranda teaches wherein each monopole wind tower pair is placed in a fixed pair placement and oriented in one of a plurality of fixed pair orientations because replacing the monopole wind tower pair of Miranda with the monopole of Porm would produce such a placement and orientation.	However Miranda is silent to the language of	each of the plurality of steerable wind turbines are individually steerable	Nevertheless Brake teaches	each of the plurality of steerable wind turbines are individually steerable (See Para[0032]-[0037] As described below, a controller within each wind turbine receives an indication of the present direction of wind from its associated wind vane and steers the wind turbine to face into that present direction of wind.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Porm wherein the plurality of steerable wind turbines is grouped pairwise into a plurality of monopole wind tower pairs, wherein each monopole wind tower pair is placed in a fixed pair placement and oriented in one of a plurality of fixed pair orientations such as that of Miranda.	One of ordinary skill would have been motivated to modify Porm, because a multi-rotor wind turbine system which comprises local controllers operable to control the wind turbine modules in accordance with local control objectives and a central controller configured to monitor the operation of the wind turbine system would allow one to operate under local objectives.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Porm wherein each of the plurality of steerable wind turbines are individually steerable such as that of Brake	One of ordinary skill would have been motivated to modify Porm because having individually steerable turbines allows the efficiency and electrical output of that wind farm to be economically improved with minimal impact to the equipment and operations of the wind farm.
	With respect to Claim 2 Porm is silent to the language of	The wind turbine farm of claim 1, 	wherein each steerable wind turbine in a monopole wind tower pair is steerable about a vertical azimuthal rotational axis, and wherein the vertical azimuthal rotational axes between each steerable wind turbine are separated by no less (See Fig 1)  Examiner further notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the axes be in such a range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	With respect to Claim 6 Porm teaches	The wind turbine farm of claim 1, 	wherein each fixed pair orientation is oriented within approximately 15 degrees to the corresponding prevailing wind direction (See Fig. 3).	With respect to Claim 7 Porm teaches	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines is vertically steerable (See Para[0033]).(See Para[0036]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porm (US 2014/0017080 A1) in view of Miranda (US 2018/0100488 A1) and Brake (US 2018/0010576 A1) as applied to claim 1 above, and further in view of Reidy (US 7,484,363 B2).
	With respect to Claim 9 Porm is silent to the language of	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines has a turbine diameter in a range of approximately 50 to 100 meters.	Nevertheless Reidy teaches	wherein each of the plurality of steerable wind turbines has a turbine diameter in a range of approximately 50 to 100 meters. (See Col 8 lines 18-20)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Porm such wherein each of the plurality of steerable wind turbines has a turbine diameter in a range of approximately 50 to 100 meters as that of Reidy.	One of ordinary skill would have been motivated to modify Porm because turbine diameters of such a range are commercially available and would be no more than .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Examiner notes with respect to Claim 3 that the prior art fails to teach or make obvious	a first fixed pair position oriented along a first axis; and 	a second fixed pair position oriented along a second axis and parallel with the first axis, wherein each of the pairs of the second fixed pair position are rotated 180 degrees with respect to the pairs in the first fixed pair position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863